UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Deutsche Short Duration Fund (formerly DWS Short Duration Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 14 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Changes in Net Assets 36 Financial Highlights 42 Notes to Financial Statements 60 Report of Independent Registered Public Accounting Firm 61 Information About Your Fund's Expenses 63 Tax Information 64 Advisory Agreement Board Considerations and Fee Evaluation 69 Board Members and Officers 74 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 13 for more complete performance information. Deutsche Short Duration Fund produced a total return of 1.45% for the 12 months ended September 30, 2014. The fund’s benchmark, the Barclays 1–3 Year Government/Credit Index, produced a total return of 0.77% for the same period. "For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull." Entering the period, markets continued to digest the implications of an inevitable tapering of U.S. Federal Reserve Board (the Fed) bond purchases under its quantitative easing program. Interest rates nonetheless drifted lower initially as uncertainty surrounding the U.S. budget process weighed on economic sentiment. As 2013 drew to a close, positive economic data and optimism over budget talks led rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of interest rates. However, rates would in fact drift downward in early 2014 as slowing data coming from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in Ukraine. For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull, and indications from the Fed were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe, but also Japan. Credit-oriented sectors, which had led performance for much of the period, saw prices soften in view of already tight spreads and as corporate issuance in the current very favorable rate environment reached something of a saturation point. About Spread Sectors Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors’ tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. U.S. Treasury yields ended the period somewhat higher on short maturities while declining farther out along the yield curve. Specifically, the two-year yield went from 0.33% to 0.58%, the five-year from 1.39% to 1.78%, the 10-year from 2.64% to 2.52% and the 30-year from 3.69% to 3.21%. For the 12 months ended September 30, 2014, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. Positive and Negative Contributors to Performance In an environment of narrowing credit spreads, the principal contributor to the fund’s relative performance was our above-benchmark stance with respect to credit-oriented sectors. In this vein, we increased our out-of-benchmark allocation to emerging-markets debt over much of the period. Among emerging-markets bonds, we have been able to find investment-grade corporate credits that outperformed the overall sector while trading at much higher spreads than their U.S. counterparts. We also purchased Russia and Ukraine debt on weakness and benefited as tensions around the Crimean Peninsula abated. Elsewhere, we have had a substantial allocation to high-yield corporate bonds, which outperformed. We also added to the fund’s relative performance by holding a well-above- benchmark position in investment-grade corporate issues throughout the year, rotating through industry sectors as relative valuation opportunities were presented. While there were individual positions that lagged, there were no material factors detracting from performance relative to the benchmark for the period. The fund also had significant exposure to securitized sectors including residential mortgage-backed (MBS), commercial mortgage-backed (CMBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS). Within this group, performance was helped by the ABS and CMBS exposures, while the MBS sector lagged. Outlook and Positioning As of September 30, 2014, the bulk of the portfolio was allocated as follows: 30.4% to investment-grade corporate bonds, 20.1% to emerging- markets bonds, 16.0% to agency- and government-backed securities, and 21.4% total to residential mortgage-backed securities (MBS), commercial mortgage-backed securities (CMBS) and asset-backed securities (ABS). At period-end the fund’s overall duration was 0.9 years vs. 2.0 years for the Barclays 1–3 Year Government/Credit Index. With the short end of the curve likely to be anchored for the immediate future, we have allowed overall duration to drift somewhat higher, while maintaining an overall emphasis on earning incremental income. While we agree with market concern over short rates rising next year as we approach the Fed's first hike, we are also cognizant of the possibility that, with concern building over possible deflation globally, we could see further rate declines. Despite a reasonably strong overall earnings backdrop, we are somewhat cautious with respect to investment-grade corporates given current valuations and increased use of debt by companies to finance acquisitions. We continue to look for opportunities to rotate into other sectors as relative valuations dictate. In this vein, we continue to see significant value within emerging markets, although we are monitoring developments concerning Iraq and Syria with the potential to impact oil prices, geopolitical stability and credit sentiment. As always, we will continue to focus strongly on credit analysis, portfolio diversification and risk management, while seeking to maintain an attractive level of income for shareholders. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2002. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA, State University of New York, Albany; MBA, Pace University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. John D. Ryan, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Terms The Barclays 1–3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. It also means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Sovereign debt is debt that is issued by a national government. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Performance Summary September 30, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 1.45% 2.40% 3.22% Adjusted for the Maximum Sales Charge (max 2.75% load) –1.34% 1.83% 2.93% Barclays 1–3 Year Government/Credit Index† 0.77% 1.45% 2.85% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 0.70% 1.62% 2.27% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.27% 1.44% 2.27% Barclays 1–3 Year Government/Credit Index† 0.77% 1.45% 2.85% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 Unadjusted for Sales Charge 0.69% 1.63% 2.47% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.69% 1.63% 2.47% Barclays 1–3 Year Government/Credit Index† 0.77% 1.45% 2.85% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/14 No Sales Charges 1.82% 2.65% 3.40% Barclays 1–3 Year Government/Credit Index† 0.77% 1.45% 2.85% Institutional Class 1-Year 5-Year Life of Class* Average Annual Total Returns as of 9/30/14 No Sales Charges 1.82% 2.71% 2.86% Barclays 1–3 Year Government/Credit Index† 0.77% 1.45% 2.10% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.87%, 1.77%, 1.62%, 0.69% and 0.60% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class B shares prior to its inception on April 23, 2007 are derived from the historical performance of the Investment Class shares of Deutsche Short Duration Fund (which was renamed Class S shares on October 23, 2006) during such periods and have been adjusted to reflect the higher total annual operating expenses of Class B. Any difference in expenses will affect performance. Prior to November 17, 2004, the Fund had a different objective, strategies, fees and expenses. Consequently, the Fund's past performance prior to this time may have been different if the current strategy had been in place. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 27, 2008. The performance shown for the index is for the time period of August 31, 2008 through September 30, 2014, which is based on the performance period of the life of Institutional Class. † Barclays 1–3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/14 $ 9/30/13 $ Distribution Information as of 9/30/14 Income Dividends, Twelve Months $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 1.64%, 0.91%, 1.94% and 1.97% for Class A, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on September 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 2.34%, 1.56%, 2.58% and 2.63% for Class A, C, S and Institutional Class shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of September 30, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 49.3% Consumer Discretionary 3.1% 21st Century Fox America, Inc., 7.6%, 10/11/2015 Ally Financial, Inc., 8.3%, 2/12/2015 Daimler Finance North America LLC, 144A, 2.375%, 8/1/2018 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Ford Motor Credit Co., LLC, 8.0%, 12/15/2016 General Motors Co., 3.5%, 10/2/2018 General Motors Financial Co., Inc., 2.75%, 5/15/2016 Hyundai Capital America, 144A, 2.875%, 8/9/2018 Kia Motors Corp., 144A, 3.625%, 6/14/2016 L Brands, Inc., 6.9%, 7/15/2017 Lennar Corp., 4.125%, 12/1/2018 RCI Banque SA: 144A, 3.5%, 4/3/2018 144A, 4.6%, 4/12/2016 Viacom, Inc., 2.5%, 9/1/2018 Videotron Ltd., 9.125%, 4/15/2018 Consumer Staples 0.8% ConAgra Foods, Inc., 2.1%, 3/15/2018 Constellation Brands, Inc., 7.25%, 5/15/2017 (b) JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 (b) Marfrig Holding Europe BV: 144A, 6.875%, 6/24/2019 144A, 8.375%, 5/9/2018 (b) 144A, 11.25%, 9/20/2021 Smithfield Foods, Inc., 7.75%, 7/1/2017 Tyson Foods, Inc., 2.65%, 8/15/2019 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 6.1% Afren PLC, 144A, 10.25%, 4/8/2019 Delek & Avner Tamar Bond Ltd., 144A, 3.839%, 2/30/2018 Empresa Nacional del Petroleo, 144A, 6.25%, 7/8/2019 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 KazMunayGas National Co. JSC, Series 2, 144A, 9.125%, 7/2/2018 Kinder Morgan Energy Partners LP, 2.65%, 2/1/2019 Kinder Morgan, Inc.: 7.0%, 6/15/2017 7.25%, 6/1/2018 Newfield Exploration Co., 7.125%, 5/15/2018 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Odebrecht Drilling Norbe VIII/IX Ltd., 144A, 6.35%, 6/30/2021 ONEOK Partners LP, 3.2%, 9/15/2018 Pacific Rubiales Energy Corp.: 144A, 5.375%, 1/26/2019 144A, 7.25%, 12/12/2021 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Plains Exploration & Production Co., 6.5%, 11/15/2020 QGOG Atlantic, 144A, 5.25%, 7/30/2018 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Ras Laffan Liquefied Natural Gas Co., Ltd. II, 144A, 5.298%, 9/30/2020 Rosneft Finance SA, Series 6, 144A, 7.875%, 3/13/2018 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Whiting Petroleum Corp., 6.5%, 10/1/2018 Zhaikmunai LLP, 144A, 7.125%, 11/13/2019 Financials 26.0% Abbey National Treasury Services PLC, 3.05%, 8/23/2018 American International Group, Inc., Series G, 5.85%, 1/16/2018 American Tower Corp., (REIT), 3.4%, 2/15/2019 Asian Development Bank, 1.125%, 3/15/2017 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Banco do Nordeste do Brasil SA: 144A, 3.625%, 11/9/2015 144A, 4.375%, 5/3/2019 (b) Banco Nacional de Costa Rica, 144A, 4.875%, 11/1/2018 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 (b) Bank of America Corp., 2.6%, 1/15/2019 Bank of Baroda, 144A, 4.875%, 7/23/2019 Bank of India, 144A, 3.625%, 9/21/2018 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Banque Federative du Credit Mutuel SA, 144A, 2.75%, 1/22/2019 (b) BBVA Bancomer SA, 144A, 6.008%, 5/17/2022 (b) BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA: 2.375%, 9/14/2017 2.7%, 8/20/2018 (b) BNZ International Funding Ltd., 144A, 2.35%, 3/4/2019 BPCE SA, 1.625%, 2/10/2017 BTG Investments LP, 144A, 4.5%, 4/17/2018 Caixa Economica Federal, 144A, 4.5%, 10/3/2018 Capital One Bank U.S.A. NA, 2.25%, 2/13/2019 Charles Schwab Corp., 2.2%, 7/25/2018 Citigroup, Inc., 2.5%, 9/26/2018 Commonwealth Bank of Australia, 144A, 1.483%**, 3/31/2017 Corpbanca SA, 144A, 3.875%, 9/22/2019 (b) Country Garden Holdings Co., Ltd., 144A, 7.875%, 5/27/2019 Credit Agricole SA, 144A, 2.125%, 4/17/2018 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 DnB Boligkreditt AS, 144A, 2.1%, 10/14/2015 Dubai Holding Commercial Operations MTN Ltd., 6.0%, 2/1/2017 GBP General Electric Capital Corp., 5.0%, 5/15/2016 Government Properties Income Trust, (REIT), 3.75%, 8/15/2019 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 (b) Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 HSBC U.S.A., Inc., 2.625%, 9/24/2018 ICICI Bank Ltd.: 144A, 3.5%, 3/18/2020 (b) 144A, 4.8%, 5/22/2019 Intercontinental Exchange, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 Jefferies Group LLC, 5.125%, 4/13/2018 Korea Finance Corp., 2.875%, 8/22/2018 Lloyds Bank PLC, 2.3%, 11/27/2018 Macquarie Group Ltd., 144A, 3.0%, 12/3/2018 Morgan Stanley, 2.5%, 1/24/2019 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Australia Bank Ltd., 144A, 2.0%, 6/20/2017 Navient LLC: 3.875%, 9/10/2015 4.625%, 9/25/2017 Nomura Holdings, Inc., 2.0%, 9/13/2016 ProLogis LP, (REIT), 2.75%, 2/15/2019 Prudential Financial, Inc., 6.2%, 1/15/2015 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland Group PLC, 1.875%, 3/31/2017 Skandinaviska Enskilda Banken AB: 144A, 2.375%, 11/20/2018 (b) 144A, 2.375%, 3/25/2019 Societe Generale SA, 2.625%, 10/1/2018 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Suncorp-Metway Ltd., 144A, 1.7%, 3/28/2017 Svenska Handelsbanken AB, 2.5%, 1/25/2019 Swedbank AB: 144A, 1.75%, 3/12/2018 144A, 2.375%, 2/27/2019 Synchrony Financial, 3.0%, 8/15/2019 (b) Tanner Servicios Financieros SA, 144A, 4.375%, 3/13/2018 The Goldman Sachs Group, Inc., 2.625%, 1/31/2019 Turkiye Halk Bankasi AS, 144A, 4.75%, 6/4/2019 Turkiye Is Bankasi: 144A, 3.875%, 11/7/2017 144A, 5.5%, 4/21/2019 Turkiye Vakiflar Bankasi Tao, 144A, 3.75%, 4/15/2018 UBS AG, 144A, 2.25%, 3/30/2017 UniCredit Luxembourg Finance SA, 144A, 6.0%, 10/31/2017 Yapi ve Kredi Bankasi AS, 144A, 5.25%, 12/3/2018 Health Care 1.7% AbbVie, Inc., 1.75%, 11/6/2017 Forest Laboratories, Inc., 144A, 4.375%, 2/1/2019 Genzyme Corp., 3.625%, 6/15/2015 HCA, Inc., 7.25%, 9/15/2020 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 3.5%, 4/15/2018 Mylan, Inc., 2.55%, 3/28/2019 Valeant Pharmaceuticals International, Inc., 144A, 6.75%, 8/15/2018 Industrials 2.3% BE Aerospace, Inc., 6.875%, 10/1/2020 CEMEX Espana SA, 144A, 9.875%, 4/30/2019 CNH Industrial Capital LLC, 3.25%, 2/1/2017 Ingersoll-Rand Global Holding Co., Ltd., 2.875%, 1/15/2019 Lima Airport Partners Srl, Series 2007-1, 144A, 6.88% 6/15/2022 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Penske Truck Leasing Co., LP, 144A, 2.875%, 7/17/2018 Ryder System, Inc., 2.55%, 6/1/2019 TAM Capital 2, Inc., 144A, 9.5%, 1/29/2020 Total System Services, Inc., 2.375%, 6/1/2018 United Rentals North America, Inc.: 5.75%, 7/15/2018 7.375%, 5/15/2020 Information Technology 1.6% Hewlett-Packard Co., 2.75%, 1/14/2019 Jabil Circuit, Inc., 7.75%, 7/15/2016 NXP BV, 144A, 3.5%, 9/15/2016 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 Tencent Holdings Ltd.: 144A, 3.375%, 3/5/2018 144A, 3.375%, 5/2/2019 Materials 2.4% Anglo American Capital PLC, 144A, 2.625%, 9/27/2017 Ashland, Inc., 3.0%, 3/15/2016 Ball Corp., 6.75%, 9/15/2020 Celulosa Arauco y Constitucion SA, 7.25%, 7/29/2019 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 CF Industries, Inc., 6.875%, 5/1/2018 Cliffs Natural Resources, Inc., 4.2%, 1/15/2018 (b) Glencore Funding LLC: 144A, 2.5%, 1/15/2019 (b) 144A, 3.125%, 4/29/2019 Goldcorp, Inc., 2.125%, 3/15/2018 (b) Grupo Idesa SA de CV, 144A, 7.875%, 12/18/2020 Inversiones CMPC SA, 144A, 6.125%, 11/5/2019 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Teck Resources Ltd., 3.0%, 3/1/2019 (b) Telecommunication Services 1.9% Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp., 8.125%, 10/1/2018 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Intelsat Jackson Holdings SA, 8.5%, 11/1/2019 MetroPCS Wireless, Inc., 7.875%, 9/1/2018 Sprint Communications, Inc., 6.0%, 12/1/2016 Telefonica Emisiones SAU, 3.192%, 4/27/2018 Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 Turk Telekomunikasyon AS, 144A, 3.75%, 6/19/2019 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Verizon Communications, Inc., 3.65%, 9/14/2018 Windstream Corp., 7.875%, 11/1/2017 Zayo Group LLC, 8.125%, 1/1/2020 Utilities 3.4% AES Corp.: 7.75%, 10/15/2015 8.0%, 6/1/2020 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Empresa de Energia de Bogota SA ESP, 144A, 6.125%, 11/10/2021 Enel Finance International NV, 144A, 6.25%, 9/15/2017 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 (b) Israel Electric Corp., Ltd.: 144A, 5.625%, 6/21/2018 144A, 7.25%, 1/15/2019 Majapahit Holding BV: 144A, 7.25%, 6/28/2017 144A, 8.0%, 8/7/2019 PG&E Corp., 2.4%, 3/1/2019 Total Corporate Bonds (Cost $863,205,873) Mortgage-Backed Securities Pass-Throughs 3.2% Federal Home Loan Mortgage Corp., 3.0%, 4/1/2027 Federal National Mortgage Association: 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 5.0%, 9/1/2023 Government National Mortgage Association: 4.5%, with various maturities from 6/20/2040 until 12/20/2040 6.0%, with various maturities from 1/15/2022 until 2/20/2039 6.5%, with various maturities from 8/20/2038 until 2/20/2039 9.5%, with various maturities from 5/15/2018 until 7/15/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $57,086,648) Asset-Backed 7.6% Automobile Receivables 0.9% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Avis Budget Rental Car Funding AESOP LLC, "B", Series 2014-2A, 144A, 3.29%, 2/20/2021 CPS Auto Receivables Trust, "D", Series 2014-A, 144A, 5.11%, 2/18/2020 Credit Card Receivables 0.3% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Home Equity Loans 1.4% Ameriquest Mortgage Securities, Inc., "A6", Series 2003-5, 4.511%**, 4/25/2033 Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.294%**, 1/15/2037 Credit-Based Asset Servicing and Securitization LLC, "AF2", Series 2006-CB2, 3.768%**, 12/25/2036 First Alliance Mortgage Loan Trust, "A1", Series 1999-4, 8.02%, 3/20/2031 First Franklin Mortgage Loan Asset Backed Certificates, "A2B", Series 2005-FF12, 0.415%**, 11/25/2036 GMAC Mortgage Corp. Loan Trust, "A5", Series 2003-HE2, 4.59%, 4/25/2033 Home Loan Trust, "A7", Series 2001-HI4, 7.24%, 10/25/2026 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.525%**, 9/25/2036 NovaStar Mortgage Funding Trust, "M3", Series 2004-3, 1.205%**, 12/25/2034 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 1.1%**, 2/25/2035 Residential Asset Securities Corp., "AI4", Series 2003-KS9, 4.53%, 8/25/2031 Manufactured Housing Receivables 0.0% Lehman ABS Manufactured Housing Contract Trust, "A6", Series 2001-B, 6.467%, 4/15/2040 Miscellaneous 4.7% A Voce CLO Ltd., "A1B", Series 2014-1A, 144A, 1.693%, 7/15/2026 Ares XXIX CLO Ltd., "A2", Series 2014-1A, 144A, 2.243%, 4/17/2026 Domino's Pizza Master Issuer LLC, "A2", Series 2012-1A, 144A, 5.216%, 1/25/2042 Dryden XXXI Senior Loan Fund, "B", Series 2014-31A, 144A, 2.134%**, 4/18/2026 GoldenTree Loan Opportunities III Ltd., "C", Series 2007-3A, 144A, 1.49%**, 5/1/2022 Magnetite VI Ltd., "A", Series 2012-6A, 144A, 1.734%**, 9/15/2023 North End CLO Ltd., "A", Series 2013-1A, 144A, 1.383%**, 7/17/2025 Oak Hill Credit Partners X Ltd., "A", Series 2014-10A, 144A, 1.724%, 7/20/2026 Octagon Investment Partners XVI Ltd., "B1", Series 2013-1A, 144A, 1.833%**, 7/17/2025 Octagon Investment Partners XXI Ltd., "A1A", Series 2014-1A, 144A, 1.704%, 11/14/2026 (c) Venture XVI CLO Ltd., "A1L", Series 2014-16A, 144A, 1.868%, 4/15/2026 Voya CLO Ltd., "A1", Series 2014-2A, 144A, 1.677%, 7/17/2026 Student Loans 0.3% SLM Student Loan Trust, "A6", Series 2004-1, 144A, 0.984%**, 7/25/2039 Utilities 0.0% CenterPoint Energy Restoration Bond Co., LLC, "A1", Series 2009-1, 1.833%, 2/15/2016 Total Asset-Backed (Cost $132,536,279) Commercial Mortgage-Backed Securities 7.5% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 6.047%**, 7/10/2044 Banc of America Merrill Lynch Commercial Mortgage, Inc., "B", Series 2005-2, 5.298%**, 7/10/2043 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 CGWF Commercial Mortgage Trust, "C", Series 2013-RKWH, 144A, 2.454%**, 11/15/2030 Commercial Mortgage Trust: "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp.: "A4", Series 2005-C1, 5.014%, 2/15/2038 "B", Series 2005-C5, 5.1%, 8/15/2038 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.154%**, 3/15/2018 Hilton U.S.A. Trust: "CFL", Series 2013-HLF, 144A, 2.056%**, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.906%**, 11/5/2030 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 LB-UBS Commercial Mortgage Trust: "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "E", Series 2000-C5, 7.29%, 12/15/2032 Monty Parent Issuer 1 LLC, "A", Series 2013-LTR1, 144A, 3.47%, 11/20/2028 Morgan Stanley Capital I Trust, "A4B", Series 2005-IQ10, 5.284%**, 9/15/2042 Wachovia Bank Commercial Mortgage Trust: "B", Series 2005-C17, 5.287%, 3/15/2042 "A4", Series 2005-C22, 5.449%**, 12/15/2044 "A2", Series 2007-C32, 5.928%**, 6/15/2049 WFRBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $134,461,699) Collateralized Mortgage Obligations 6.9% Adjustable Rate Mortgage Trust, "7A12", Series 2004-2, 1.156%**, 2/25/2035 Banc of America Funding Corp., "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Banc of America Mortgage Securities, Inc.: "1A3", Series 2002-K, 2.697%**, 10/20/2032 "2A3", Series 2005-J, 2.798%**, 11/25/2035 "2A8", Series 2003-J, 2.847%**, 11/25/2033 "A15", Series 2006-2, 6.0%, 7/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, "5A", Series 2003-8, 2.383%**, 1/25/2034 Citigroup Mortgage Loan Trust, Inc., "8A1", Series 2009-5, 144A, 6.0%, 6/25/2036 Credit Suisse First Boston Mortgage Securities Corp., "5A1", Series 2004-7, 5.0%, 10/25/2019 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.703%**, 2/25/2048 Federal Home Loan Mortgage Corp.: "PT", Series 3586, 2.233%**, 2/15/2038 "PG",Series 3910, 3.5%, 12/15/2040 "LG", Series 4281, 4.0%, 1/15/2043 "CE", Series 4281, 4.0%, 7/15/2043 "CV", Series 4335, 4.25%, 9/15/2043 "BT", Series 2448, 6.0%, 5/15/2017 Federal National Mortgage Association: "PA", Series 2013-89, 3.5%, 2/25/2043 "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "DE", Series 2014-18, 4.0%, 8/25/2042 "1A6", Series 2007-W8, 6.493%**, 9/25/2037 "Z", Series G92-61, 7.0%, 10/25/2022 Government National Mortgage Association, "IO", Series 2008-7, Interest Only, 5.5%, 3/20/2037 JPMorgan Mortgage Trust, "6A1", Series 2005-A6, 2.5%**, 8/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MASTR Adjustable Rate Mortgages Trust, "12A2", Series 2007-3, 0.355%**, 5/25/2047 MASTR Asset Securitization Trust: "8A4", Series 2003-4, 4.75%, 5/25/2018 "3A2", Series 2003-1, 5.0%, 2/25/2018 Morgan Stanley Mortgage Loan Trust, "5A2", Series 2006-8AR, 2.179%**, 6/25/2036 Prudential Home Mortgage Securities Co., Inc., "4B", Series 1994-A, 144A, 6.73%**, 4/28/2024 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A1", Series 2003-QS18, 5.0%, 9/25/2018 Residential Asset Mortgage Products, Inc.: "A5", Series 2005-SL1, 6.5%, 5/25/2032 "A3", Series 2004-SL3, 7.5%, 12/25/2031 Residential Funding Mortgage Securities I, "A1", Series 2005-S3, 4.75%, 3/25/2020 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.381%**, 5/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 "A9", Series 2003-S9, 5.25%, 10/25/2033 Washington Mutual MSC Mortgage Pass-Through Certificates Trust, "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Total Collateralized Mortgage Obligations (Cost $122,372,529) Government & Agency Obligations 19.7% Other Government Related (d) 1.6% Alfa Bank OJSC, 144A, 7.875%, 9/25/2017 Banco de Costa Rica, 144A, 5.25%, 8/12/2018 Fondo MIVIVIENDA SA, 144A, 3.375%, 4/2/2019 Korea Development Bank, 4.0%, 9/9/2016 Magyar Export-Import Bank Zrt, 144A, 4.0%, 1/30/2020 (c) Novolipetsk Steel OJSC: 144A, 4.45%, 2/19/2018 144A, 4.95%, 9/26/2019 Svensk Exportkredit AB, 2.125%, 7/13/2016 Sovereign Bonds 2.8% Banco Nacional de Desenvolvimento Economico e Social, 144A, 4.0%, 4/14/2019 Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Perusahaan Penerbit SBSN, 144A, 6.125%, 3/15/2019 Republic of Croatia: REG S, 144A, 6.25%, 4/27/2017 (b) 144A, 6.75%, 11/5/2019 (b) Republic of Ecuador, 144A, 9.375%, 12/15/2015 Republic of Slovenia, 144A, 4.75%, 5/10/2018 Republic of South Africa: 6.875%, 5/27/2019 Series R204, 8.0%, 12/21/2018 ZAR U.S. Government Sponsored Agency 0.8% Federal Home Loan Bank, 1.0%, 6/21/2017 U.S. Treasury Obligations 14.5% U.S. Treasury Bills: 0.035%***, 2/12/2015 (e) 0.055%***, 12/11/2014 (e) U.S. Treasury Notes: 0.875%, 12/31/2016 (b) 0.875%, 1/31/2017 0.875%, 6/15/2017 (b) 1.0%, 8/31/2016 (f) 1.0%, 9/30/2016 (b) 1.375%, 9/30/2018 1.875%, 6/30/2015 Total Government & Agency Obligations (Cost $347,676,763) Loan Participations and Assignments 3.2% Senior Loans** Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 American Energy — Marcellus LLC, First Lien Term Loan, 5.25%, 8/4/2020 American Rock Salt Holdings LLC: First Lien Term Loan, 4.75%, 5/20/2021 Second Lien Term Loan, 8.0%, 5/16/2022 Answers Corp., Term Loan B, 6.5%, 12/20/2018 Apex Tool Group LLC, Term Loan B, 4.5%, 1/31/2020 Asurion LLC, Term Loan B1, 5.0%, 5/24/2019 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Avaya, Inc., Term Loan B3, 4.654%, 10/26/2017 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 Blue Coat Systems, Inc., First Lien Term Loan, 4.0%, 5/31/2019 Brickman Group Ltd. LLC, First Lien Term Loan, 4.0%, 12/18/2020 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.25%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 CGSC of Delaware Holding Corp., First Lien Term Loan, 5.0%, 4/16/2020 Chrysler Group LLC, Term Loan B, 3.25%, 12/31/2018 ClientLogic Corp., Term Loan, 6.984%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 1.5%, 4/18/2014* Letter of Credit, LIBOR plus 4.25%, 4/21/2014* CPG International, Inc., Term Loan, 4.75%, 9/30/2020 Crosby U.S. Acquisition Corp., First Lien Term Loan, 3.75%, 11/23/2020 Crown Media Holdings, Inc., Term Loan B, 4.0%, 7/14/2018 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 Dave & Buster's, Inc., New Term Loan, 4.5%, 7/25/2020 Dell, Inc., Term Loan B, 4.5%, 4/29/2020 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 EMI Music Publishing Ltd., Term Loan B, 3.75%, 6/29/2018 Energy Transfer Equity LP, Term Loan, 3.25%, 12/2/2019 Essential Power LLC, Term Loan B, 4.75%, 8/8/2019 Evergreen Acqco 1 LP, Term Loan, 5.0%, 7/9/2019 Fairmount Minerals Ltd., Term Loan B2, 4.5%, 9/5/2019 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 First Data Corp., Term Loan, 4.155%, 3/24/2021 Fitness International LLC, Term Loan B, 5.5%, 7/1/2020 FTS International, Inc., Term Loan B, 5.75%, 4/16/2021 Global Tel*Link Corp., First Lien Term Loan, 5.0%, 5/22/2020 Greenway Medical Technologies, Inc., First Lien Term Loan, 6.0%, 11/4/2020 Hampton Rubber Co., First Lien Term Loan, 5.0%, 3/27/2021 Hub International Ltd., Term Loan B, 4.25%, 10/2/2020 IG Investment Holdings LLC, First Lien Term Loan, 5.25%, 10/31/2019 Ineos U.S. Finance LLC, 6 year Term Loan, 3.75%, 5/4/2018 Inmar Holdings, Inc., First Lien Term Loan, 4.25%, 1/27/2021 ION Media Networks, Inc., Term Loan, 5.0%, 12/18/2020 IQOR U.S., Inc., Term Loan B, 6.0%, 4/1/2021 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 Key Safety Systems, Inc., First Lien Term Loan, 4.75%, 8/29/2021 Lands' End, Inc., Term Loan B, 4.25%, 4/2/2021 Leslie's Poolmart, Inc., Term Loan, 4.25%, 10/16/2019 Level 3 Financing, Inc., Term Loan, 4.0%, 8/1/2019 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 MCS AMS Sub-Holdings LLC, Term Loan B, 7.0%, 10/15/2019 Mohegan Tribal Gaming Authority, Term Loan A, 4.734%, 11/19/2018 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 Monitronics International, Inc., Term Loan B, 4.25%, 3/23/2018 NEP/NCP Holdco, Inc., Term Loan, 4.25%, 1/22/2020 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Norcraft Companies LP, Term Loan, 5.25%, 12/13/2020 NPC International, Inc., Term Loan B, 4.0%, 12/28/2018 Ntelos, Inc., Term Loan B, 5.75%, 11/8/2019 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 Orbitz Worldwide, Inc., Term Loan B, 4.5%, 4/15/2021 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 P2 Upstream Acquisition Co., First Lien Term Loan, 5.003%, 10/30/2020 Payless, Inc., First Lien Term Loan, 5.0%, 3/11/2021 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Phibro Animal Health Corp., Term Loan B, 4.0%, 4/16/2021 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/28/2020 Regit Eins GmbH, First Lien Term Loan, 6.0%, 1/8/2021 Remy International, Inc., Term Loan B, 4.25%, 3/5/2020 Rexnord LLC, First Lien Term Loan B, 4.0%, 8/21/2020 Reynolds Group Holdings, Inc., Term Loan, 4.0%, 12/1/2018 Rovi Solutions Corp., Term Loan B, 3.75%, 7/2/2021 Sabre, Inc., Term Loan, 4.0%, 2/19/2019 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Sheridan Investment Partners II LP: Term Loan A, 4.25%, 12/16/2020 Term Loan B, 4.25%, 12/16/2020 Term Loan M, 4.25%, 12/16/2020 Signode Industrial Group U.S., Inc., Term Loan B, 4.0%, 5/1/2021 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 Starwood Property Trust, Inc., Term Loan B, 3.5%, 4/17/2020 STG-Fairway Acquisitions, Inc., Term Loan B, 6.25%, 2/28/2019 Sungard Availability Services Capital, Inc, Term Loan B, 6.0%, 3/31/2019 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Tallgrass Operations LLC, Term Loan B, 4.25%, 11/13/2018 Tank Holding Corp., Term Loan, 4.25%, 7/9/2019 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 Tribune Co., Term Loan, 4.0%, 12/27/2020 U.S. Foods, Inc., Term Loan, 4.5%, 3/31/2019 USI, Inc., Term Loan B, 4.25%, 12/27/2019 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2019 Visteon Corporation, Delayed Draw Term Loan B, 3.5%, 4/9/2021 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 12/23/2020 World Triathlon Corp., Term Loan, 5.25%, 6/26/2021 Zayo Group LLC, Term Loan B, 4.0%, 7/2/2019 Ziggo BV: Term Loan B1A, 3.25%, 1/15/2022 Term Loan B2A, 3.25%, 1/15/2022 Term Loan B3, 3.50%, 1/15/2022 Total Loan Participations and Assignments (Cost $57,344,955) Convertible Bond 0.0% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $63,884) Shares Value ($) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* (Cost $0) Securities Lending Collateral 12.6% Daily Assets Fund Institutional, 0.08% (g) (h) (Cost $221,582,950) Cash Equivalents 2.3% Central Cash Management Fund, 0.05% (g) (Cost $41,473,917) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,977,805,497)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR Plus 1.5% 4/18/2014 USD Coach America Holdings, Inc.* LIBOR Plus 4.25% 4/21/2014 USD * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,982,963,776. At September 30, 2014, net unrealized depreciation for all securities based on tax cost was $2,928,707. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,616,493 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,545,200. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2014 amounted to $216,231,819, which is 12.3% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) At September 30, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CBO: Collateralized Bond Obligation CLO: Collateralized Loan Obligation FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 5 Year U.S. Treasury Note USD 12/31/2014 At September 30, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 8/21/20146/17/2017 Fixed — 1.32% Floating — LIBOR 8/21/20146/17/2019 Fixed — 2.0% Floating — LIBOR 8/21/20144/12/2019 Floating — LIBOR Fixed — 1.315% ) ) Total net unrealized appreciation LIBOR: London Interbank Offered Rate As of September 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty ZAR USD 10/21/2014 UBS AG Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD ZAR 10/21/2014 ) Societe Generale GBP USD 12/18/2014 ) JPMorgan Chase Securities, Inc. Total unrealized depreciation ) Currency Abbreviations BRL Brazilian Real GBP British Pound USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
